Title: Thomas Jefferson to Richard M. Johnson, 26 January 1813
From: Jefferson, Thomas
To: Johnson, Richard M.


          Dear Sir Monticello Jan. 26. 13. 
          Mr James McKinney of my neighborhood entertains the hope that you are disposed to patronize his wishes to obtain a birth either in the line or staff of the army, and supposes that my testimony in his favor may promote that object. he has for the last twelvemonth been in the direction of some mills of mine as tenant, which has given me an opportunity of being much acquainted with him during that time and we had some intercourse during the year preceding that. I think him an honest man, well acquainted with business. he came recommended by mr John Strode of Culpeper, than whom there is no better judge of character; and I have no doubt he will discharge the any duties which may be committed to his charge with zeal and fidelity. and I add with truth that it will be gratifying to me if his services can be so employed as to be useful to our country while as well as satisfactory to himself. I render to him the just office of my testimony with the greater pleasureas it furnishes me the occasion of tendering to you the sincere assurances of my high esteem & respect.
          
            Th:
            Jefferson
        